Exhibit 10.4

 

LOGO [g235661.jpg]

September 26, 2020

Clay M. Gaspar

Re: Merger Transition

Dear Clay,

As you are aware, Devon Energy Corporation (the “Company”) is entering into that
certain Agreement and Plan of Merger (as it may be amended, the “Merger
Agreement”), dated as of the date hereof, by and among the Company, East Merger
Sub, Inc., a wholly-owned subsidiary of the Company (“Merger Sub”), and WPX
Energy, Inc. (“WPX”), pursuant to which Merger Sub shall be merged with and into
WPX with WPX continuing as the surviving corporation as a wholly-owned
subsidiary of the Company (the “Merger”).

Effective as of immediately following the closing of the Merger, you will serve
as Executive Vice President and Chief Operating Officer of the Company at the
Company’s headquarters in Oklahoma City, OK. Richard E. Muncrief will serve as
President and CEO of the Company and David A. Hager will serve as Executive
Chair of the Board of Directors.

As Executive Vice President and Chief Operating Officer your annual base salary
rate will be no less than $620,000, you will have a target annual bonus
opportunity of 100% and a long-term incentive target of $3,800,000. This
Compensation package will be reviewed at the first Board meeting following the
close of the Merger Agreement.

You will be eligible to participate in Devon’s employee benefits plans. These
include a retiree medical arrangement1 and defined contribution plans through
which up to 14% of eligible earnings are contributed by the Company.2

You acknowledge and agree that the foregoing will not constitute grounds for
“Good Reason” pursuant to your Amended and Restated Change-in-Control Severance
Agreement with WPX and will not constitute grounds for “good reason” pursuant to
the terms and conditions of any of your WPX equity incentive compensation awards
or any other compensation plan or arrangement of WPX or its affiliates in which
you participate. We each agree that we will work toward execution of an
employment agreement that will more fully describe the respective rights and
obligations of you and the Company in respect of your employment as Executive
Vice President and Chief Operating Officer, which will be substantially in the
form used by the Company for senior executives, and will supersede your Amended
and Restated Change-in-Control Severance Agreement with WPX.

This letter agreement shall cease to be of any force or effect if the Merger
Agreement is terminated before consummation of the Merger.

Please acknowledge your acceptance of and agreement to the foregoing by signing
this letter agreement where indicated below.

 

Devon - General



--------------------------------------------------------------------------------

LOGO [g235661.jpg]

 

Regards,

/s/ Robert A. Mosbacher Jr.

Robert A. Mosbacher Jr. Chairman, Compensation Committee

 

Accepted and agreed as of the date hereof:

 

/s/ Clay M. Gaspar

Clay M. Gaspar

 

1 

Devon currently subsidizes the post-employment medical insurance of eligible
retirees and their spouses. The amount of subsidization is based on company
service and age at retirement with the current minimum being $500/month for
retiree plus spouse and the maximum being $910/month. To be eligible an employee
must retire after achieving age 55 with 10 years of company service.
Subsidization ends for the retiree at age 65, subsidization for the spouse ends
at the earlier of her/his age 65 achievement, three years after the retiree’s
end of subsidization or after 10 years of coverage.

2 

Devon’s defined contribution plans consist of a 401(k) plan, the Defined
Contribution Restoration Plan and the Deferred Compensation Plan. Together,
these plans provide for a 6% Company match and a non-matching Company
contribution of 8%. Earnings eligible for Company match and Company retirement
contribution are base salary and annual performance bonus.

 

2

Devon - General